UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


Bettye Felder,                         :
                                       :
                 Plaintiff,            :
       v.                              :              Civil Action No. 13-0271 (CKK)
                                       :
Corrections Corporation                :
of America,                            :
                                       :
                 Defendant.            :



                                  MEMORANDUM OPINION

       Pending is Defendant’s Motion to Dismiss [Dkt. # 4]. After granting plaintiff’s motions

for time to retain counsel to oppose the motion, the Court on September 3, 2013, gave plaintiff

until October 1, 2013, to file her response to defendant’s motion with or without counsel.

Plaintiff was informed that since she was allowed approximately five months to retain counsel

and file a response, she would be granted no more extensions of time without demonstrating

extraordinary circumstances. Sept. 3, 2013 Min. Order. Counsel has not appeared in the case on

plaintiff’s behalf, and plaintiff has not filed a response to defendant’s motion.

       Defendant Corrections Corporation of America (“CCA”) argues essentially that plaintiff

has named the wrong defendant for the claims stemming from her medical care at the District’s

Correctional Treatment Facility because CCA has contracted with the District to provide security

services, not medical care. See Mot. at 3-5. Defendant further argues that the complaint fails to

implicate CCA or CCA employees in any misconduct. Id. at 4. Since plaintiff has not contested

these valid arguments, the Court will grant defendant’s motion and will dismiss the case for

failure to state a claim upon which relief can be granted. See Hopkins v. Women's Div., General
                                                  1
Bd. of Global Ministries, 284 F. Supp. 2d 15, 25 (D.D.C. 2003), aff'd 98 Fed.Appx. 8 (D.C. Cir.

2004) (“It is well understood in this Circuit that . . . a court may treat [unopposed] arguments [in

a dispositive motion] . . . as conceded.”) (citing FDIC v. Bender, 127 F.3d 58, 67-68 (D.C. Cir.

1997) (other citation omitted). A separate Order accompanies this Memorandum Opinion.



                                              __________s/s__________________
                                              COLLEEN KOLLAR-KOTELLY
DATE: October 15, 2013                        United States District Judge




                                                  2